DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
This Office Action is responding to applicant’s amendment filed on 2/24/2021.  Claims 12 and 21 have been amended.  Claims 2-5, 9, and 13-15 have been withdrawn from consideration.  Claims 10-11 and 22-30 have been cancelled.

Response to Arguments
The objections to the claims have been withdrawn in view of applicant’s amendment.
The Tang reference has been withdrawn in view of applicant’s remarks, specifically, paragraph 0035 in Cardinalli discloses layers (62, 64/46) are permanently and continuously bonded, thereby creates anti-migration therebetween, such that Tang teaching deems unnessary.

Rejoinders
Claim 1 is allowable. 
Claims 2-5, 9, and 13-15, previously withdrawn from consideration as a result of a restriction requirement, including all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among Species A-G, as set forth in the Office action mailed on 11/14/2019, is hereby withdrawn and claims 2-5, 9, and 13-15 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Ashley on Mr. Andrew Schultz.
The application has been amended as follows: 
	In claim 12, line 1, delete “the mounting structure” and replace with --the at least one mounting structure--.

Allowable Subject Matter
Claims 1-9 and 12-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the art of record when considered alone or in combination neither anticipates nor renders obvious a support structure for holding a patient’s limb, the support structure comprising the at least one mounting structure comprising at least one interference ring configured to be coupled to the at least one mounting opening of the shell to provide an interference fit with the at least one mounting opening that secures the padding to the shell, wherein at least one portion of the interference ring is configured to be larger in diameter than a diameter of the at least one mounting opening in which the at least one mounting structure is received, in combination with all other features recited in independent claim 1.
Regarding dependent claims 2-9 and 12-21, they are allowable due to their dependencies on independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kamenshine, US 2966905, Figures 3-4 shows rivet (21) coupling padding (25) and shell (20), broad interpretation, would this be favorable to reject because Figure 4 shows rivet’s head is larger diameter than rivet’s shaft/neck which locates inside the opening of the shell and the head must have pierced through the opening to other side of the opening to anchor against the 
Habermeyer, US 5399152, Figure 3 shows valve (22’) on padding (22) is received by opening (13’’) in shell (13), Figure 3 in Habermeyer shows valve/peg (22’) appears to have a cap-like which has larger diameter than that of the valve (22’).  Habermeyer’s valve/peg (21) lacks an interference ring configured to be coupled to the opening (13’’’).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799.  The examiner can normally be reached on 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/CAMTU T NGUYEN/Examiner, Art Unit 3786                                                                                                                                                                                                        
/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786